Opinion by
Lawrence, J.
The only witness who appeared on behalf of the plaintiff was the United States examiner who passed the importation. After *151identifying a sample of the merchandise, he testified as to its width, thickness, and length, but conceded that his knowledge concerning the use made of the articles was based on hearsay. In response to the question whéther the sample was elastic, he said it was not; that if bent it would retain that shape and not recover its previous form. Inasmuch as plaintiff failed to meet its burden of proof, the protest was overruled. (Seagram v. United States, 30 C. C. P. A. 150, C. A. D. 227) followed.